Judgment, Supreme Court, Bronx County (Ira Globerman, J.) rendered December 17, 1990, convicting defendant after jury trial of five counts of robbery in the first degree, and upon his guilty plea, of another count of robbery in the first degree, and sentencing him to five concurrent terms of fifteen years to life, concurrent with a term of six to twelve years, unanimously affirmed.
Defendant and his co-perpetrator robbed a Bronx establishment in broad daylight. At the same time, they robbed jewelry, cash, and personal items from several of the People’s witnesses therein. Several of the witnesses testified to the excellent lighting conditions and their opportunity to view defendant’s face, and identified defendant in photo arrays and lineups. One of the witnesses recognized defendant from previous encounters. When defendant and his co-perpetrator were arrested over the course of the next few days, jewelry belonging to the witnesses was recovered.
By failing to move for a mistrial, or to challenge the court’s limiting instructions, on the basis of a line of questioning during cross-examination of defendant, and a related comment on summation, defendant has failed to preserve his present claims for review (People v Medina, 53 NY2d 951, 953), and we decline to review in the interest of justice. Were we to review the claims, we would find the prosecutor’s questions did not deny defendant a fair trial. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.